104 U.S. 462 (____)
ROSENBLATT
v.
JOHNSTON.
Supreme Court of United States.

*463 Mr. Leverett Bell for the appellant.
Mr. J.M. Krum and Mr. C.H. Krum for the appellee.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
The single question in this case is, whether the personal assets and personal property of an insolvent national bank in the hands of a receiver appointed by the Comptroller of the Currency, in accordance with the provision of sect. 5234 of the Revised Statutes, are exempt from taxation under State laws, and we have no hesitation in saying that in our opinion they are. Such property and assets, in legal contemplation, still belong to the bank, though in the hands of a receiver, to be administered under the law. The bank did not cease to exist on the appointment of the receiver. Its corporate capacity continues until its affairs are finally would up and its assets distributed. Bank of Bethel v. Pahquioque Bank, 14 Wall. 383; Kennedy v. Gibson, 8 id. 498; Bank v. Kennedy, 17 id. 19. If the shares have any value, they are taxable in the hands of the holders or owners, under sect. 5219 of the Revised Statutes; but the property held by the receiver is exempt to the same extent it was before his appointment.
Decree affirmed.